 

Vertex Energy, Inc. 8-K [vtnr-8k_061720.htm]

Exhibit 10.2

 

VERTEX ENERGY, INC.

2020 EQUITY INCENTIVE PLAN

 

TABLE OF CONTENTS

 

ARTICLE I. PREAMBLE

1

   

ARTICLE II. DEFINITIONS

1

   

ARTICLE III. ADMINISTRATION

7

   

ARTICLE IV. INCENTIVE STOCK OPTIONS

11

   

ARTICLE V. NONQUALIFIED STOCK OPTIONS

13

   

ARTICLE VI. INCIDENTS OF STOCK OPTIONS

14

   

ARTICLE VII. RESTRICTED STOCK

16

   

ARTICLE VIII. STOCK AWARDS

18

   

ARTICLE IX. PERFORMANCE SHARES

18

   

ARTICLE X. CHANGES OF CONTROL OR OTHER FUNDAMENTAL CHANGES

20

   

ARTICLE XI. AMENDMENT AND TERMINATION

21

   

ARTICLE XII. SECURITIES MATTERS AND REGULATIONS

22

   

ARTICLE XIII. SECTION 409A OF THE CODE

23

   

ARTICLE XIV. MISCELLANEOUS PROVISIONS

23

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

 
 

VERTEX ENERGY, INC.

2020 EQUITY INCENTIVE PLAN

 

ARTICLE I.
PREAMBLE

 

1.1.      This 2020 Equity Incentive Plan of Vertex Energy, Inc. (the
“Company”) is intended to secure for the Company and its Affiliates the benefits
arising from ownership of the Company’s Common Stock by the Employees, Officers,
Directors and Consultants of the Company and its Affiliates, all of whom are and
will be responsible for the Company’s future growth. The Plan is designed to
help attract and retain for the Company and its Affiliates personnel of superior
ability for positions of exceptional responsibility, to reward Employees,
Officers, Directors and Consultants for their services and to motivate such
individuals through added incentives to further contribute to the success of the
Company and its Affiliates. With respect to persons subject to Section 16 of the
Act, transactions under this Plan are intended to satisfy the requirements of
Rule 16b-3 of the Act.

 

1.2.      Awards under the Plan may be made to an Eligible Person in the form of
(i) Incentive Stock Options (to Eligible Employees only); (ii) Nonqualified
Stock Options; (iii) Restricted Stock; (iv) Stock Awards; (v) Performance
Shares; or (vi) any combination of the foregoing.

 

1.3.      The Company’s Board of Directors adopted the Plan on April 27, 2020,
subject to stockholder approval (the “Adoption Date”). This Plan shall be
subject to stockholder approval and shall not become effective until approved by
stockholders. The date of such stockholder approval shall be defined as the
“Effective Date”. Stockholder approval is to be obtained in accordance with the
Company’s Articles of Incorporation and Bylaws, each as amended, and Applicable
Laws. Unless sooner terminated as provided elsewhere in this Plan, this Plan
shall terminate upon the close of business on the day next preceding the tenth
(10th) anniversary of the Adoption Date. Award Agreements outstanding on such
date shall continue to have force and effect in accordance with the provisions
thereof.

 

1.4.      The Plan shall be governed by, and construed in accordance with, the
laws of the State of Nevada (except its choice-of-law provisions).

 

1.5.      Capitalized terms shall have the meaning provided in ARTICLE II unless
otherwise provided in this Plan or any related Award Agreement.

 

ARTICLE II.
DEFINITIONS

 

DEFINITIONS. Except where the context otherwise indicates, the following
definitions apply:

 

2.1.      “Act” means the Securities Exchange Act of 1934, as now in effect or
as hereafter amended.

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

1 of 26

 

2.2.      “Adoption Date” has the meaning given to such term in Section 1.3.

 

2.3.      “Administrator” means the Board or a Committee.

 

2.4.      “Affiliate” means any parent corporation or subsidiary corporation of
the Company, whether now or hereinafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

 

2.5.      “Applicable Laws” means all applicable laws, rules, regulations and
requirements, including, but not limited to, all applicable U.S. federal, state
or local laws, any Stock Exchange rules or regulations and the applicable laws,
rules or regulations of any other country or jurisdiction where Awards are
granted under the Plan or Participants reside or provide services, as such laws,
rules and regulations shall be in effect from time to time.

 

2.6.      “Available Shares” means the sum of (i) one million five hundred
thousand (1,500,000) shares of Common Stock, and (ii) an annual increase on
April 1st of each calendar year, beginning in 2021 and ending in 2030 (each a
“Date of Determination”), in each case subject to the approval and determination
of the Administrator on or prior to the applicable Date of Determination, equal
to the lesser of (A) four percent (4%) of the total shares of Common Stock of
the Company outstanding on the last day of the immediately preceding fiscal year
and (B) such smaller number of shares as determined by the Administrator (the
“Share Limit”).  Notwithstanding the foregoing, shares added to the Available
Shares by the Share Limit are available for issuance as Incentive Stock Options
only to the extent that making such shares available for issuance as Incentive
Stock Options would not cause any Incentive Stock Option to cease to qualify as
such. In the event that the Administrator shall not take action to affirmatively
approve an increase in the Share Limit on or prior to the applicable Date of
Determination, the Share Limit and Available Shares, shall remain at such level
as they were prior to such applicable Date of Determination.  

 

2.7.      “Award” means an award granted to a Participant in accordance with the
provisions of the Plan, including, but not limited to, Stock Options, Restricted
Stock, Stock Awards, Performance Shares, or any combination of the foregoing.

 

2.8.      “Award Agreement” means the separate written agreement evidencing each
Award granted to a Participant under the Plan.

 

2.9.      “Board of Directors“ or “Board” means the Board of Directors of the
Company, as constituted from time to time.

 

2.10.    “Bylaws” means the Company’s Bylaws as amended and restated from time
to time.

 

2.11.    “Change of Control” means (i) the adoption of a plan of merger or
consolidation of the Company with any other corporation or association as a
result of which the holders of the voting capital stock of the Company as a
group would receive less than 50% of the voting capital stock of the surviving
or resulting corporation; (ii) the approval by the Board of Directors of an
agreement providing for the sale or transfer (other than as security for
obligations of the Company) of substantially all the assets of the Company; or
(iii) in the absence of a prior expression of approval by the Board of
Directors, the acquisition of more than 20% of the Company’s voting capital
stock by any person within the meaning of Rule 13d-3 under the Act (other than
the Company or a person that directly or indirectly controls, is controlled by,
or is under common control with, the Company).

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

2 of 26

 

2.12.    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and interpretations promulgated thereunder.

 

2.13.    “Committee“ means a committee of two or more members of the Board
appointed by the Board in accordance with Section 3.2 of the Plan. In the event
the Company has not designated a Committee pursuant to Section 3.2 of the Plan,
“Committee” shall refer to the Compensation Committee of the Company (in the
event the Compensation Committee has authority to administer the Plan), if any,
or the Board of Directors of the Company.

 

2.14.    “Common Stock” means the Company’s common stock.

 

2.15.    “Company” means Vertex Energy, Inc., a Nevada corporation.

 

2.16.    “Consultant” means any person, including an advisor engaged by the
Company or an Affiliate to render bona fide consulting or advisory services to
the Company or an Affiliate, other than as an Employee, Director or Non-Employee
Director.

 

2.17.    “Continuous Service Status” means the absence of any interruption or
termination of service as an Employee or Consultant (unless otherwise provided
for in the applicable Award Agreement), as determined by the Administrator in
good faith and subject to Applicable Laws. Subject to Applicable Laws, the
Administrator shall determine whether a leave of absence, or absence in military
or government service, shall constitute an interruption of Continuous Service
Status; provided, however, that, (i) if an Employee is holding an Incentive
Stock Option and such leave exceeds 3 months, then, for purposes of Incentive
Stock Option status only, such Employee’s service as an Employee shall be deemed
terminated on the 1st day following such 3-month period, and the Incentive Stock
Option shall thereafter automatically become a Nonqualified Stock Option in
accordance with Applicable Laws, unless reemployment upon the expiration of such
leave is guaranteed by contract or statute, or unless provided otherwise
pursuant to a written Company policy, and (ii) the Administrator shall not have
any such discretion to the extent that the grant of such discretion would cause
any tax to become due under Section 409A of the Code. Also, Continuous Service
Status as an Employee or Consultant shall not be considered interrupted or
terminated in the case of a transfer between locations of the Company or between
the Company, its subsidiaries or Affiliates, or their respective successors.

 

2.18.    “Director” means a member of the Board of Directors of the Company.

 

2.19.    “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code.

 

2.20.    “Effective Date” shall be the date set forth in Section 1.3 of the
Plan.

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

3 of 26

 

2.21.    “Eligible Employee” means an Eligible Person who is an Employee of the
Company or any Affiliate.

 

2.22.    “Eligible Person” means any Employee, Officer, Director, Non-Employee
Director or Consultant of the Company or any Affiliate, except for instances
where services are in connection with the offer or sale of securities in a
capital-raising transaction, or they directly or indirectly promote or maintain
a market for the Company’s securities, subject to any other limitations as may
be provided by the Code, the Act, or the Administrator. In making such
determinations, the Administrator may take into account the nature of the
services rendered by such person, his or her present and potential contribution
to the Company’s success, and such other factors as the Administrator in its
discretion shall deem relevant.

 

2.23.    “Employee“ means an individual who is a common-law employee of the
Company or an Affiliate including employment as an Officer. Mere service as a
Director or payment of a director’s fee by the Company or an Affiliate shall not
be sufficient to constitute “employment” by the Company or an Affiliate.

 

2.24.    “ERISA” means the Employee Retirement Income Security Act of 1974, as
now in effect or as hereafter amended.

 

2.25.    “Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:

 

2.25.1        If the Common Stock is listed on any established stock exchange or
a national market system, including without limitation the NYSE American, Nasdaq
National Market or The Nasdaq Capital Market of The Nasdaq Stock Market, its
Fair Market Value will be the mean between the highest and lowest sales prices
of such stock as quoted on such exchange or system on the trading day
immediately preceding the date of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

 

2.25.2        If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported for the date in question, or the
Common Stock is quoted on an over-the-counter market, the Fair Market Value will
be the mean between the high bid and low asked prices for the Common Stock for
the day of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable; or

 

2.25.3        In the absence of an established market for the Common Stock, the
Fair Market Value will be determined in good faith by the Administrator.

 

2.25.4        The Administrator also may adopt a different methodology for
determining Fair Market Value with respect to one or more Awards if a different
methodology is necessary or advisable to secure any intended favorable tax,
legal or other treatment for the particular Award(s) (for example, and without
limitation, the Administrator may provide that Fair Market Value for purposes of
one or more Awards will be based on an average of closing prices (or the average
of high and low daily trading prices) for a specified period preceding the
relevant date).

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

4 of 26

 

2.26.    “Grant Date” means, as to any Award, the latest of:

 

2.26.1        the date on which the Administrator authorizes the grant of the
Award; or

 

2.26.2        the date the Participant receiving the Award becomes an Employee
or a Director of the Company or its Affiliate, to the extent employment status
is a condition of the grant or a requirement of the Code or the Act; or

 

2.26.3        such other date (later than the dates described in 2.25.1 and
2.25.2 above) as the Administrator may designate and as set forth in the
Participant’s Award Agreement.

 

2.27.    “Immediate Family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law and shall include
adoptive relationships.

 

2.28.    “Incentive Stock Option” means a Stock Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and is
granted under ARTICLE IV of the Plan and designated as an Incentive Stock Option
in a Participant’s Award Agreement.

 

2.29.    “Non-Employee Director” shall have the meaning set forth in Rule 16b-3
under the Act.

 

2.30.    “Nonqualified Stock Option” means a Stock Option not intended to
qualify as an Incentive Stock Option and is not so designated in the
Participant’s Award Agreement.

 

2.31.    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Act.

 

2.32.    “Option Period” means the period during which a Stock Option may be
exercised from time to time, as established by the Administrator and set forth
in the Award Agreement for each Participant who is granted a Stock Option.

 

2.33.    “Option Price” means the purchase price for a share of Common Stock
subject to purchase pursuant to a Stock Option, as established by the
Administrator and set forth in the Award Agreement for each Participant who is
granted a Stock Option.

 

2.34.    “Outside Director“ means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an “affiliated corporation”
at any time and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director or (ii) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code.

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

5 of 26

 

2.35.    “Participant” means an Eligible Person to whom an Award has been
granted and who has entered into an Award Agreement evidencing the Award or, if
applicable, such other person who holds an outstanding Award.

 

2.36.    “Performance Objectives” shall have the meaning set forth in ARTICLE IX
of the Plan.

 

2.37.    “Performance Period” shall have the meaning set forth in ARTICLE IX of
the Plan.

 

2.38.    “Performance Share” means an Award under ARTICLE IX of the Plan of a
unit valued by reference to the Common Stock, the payout of which is subject to
achievement of such Performance Objectives, measured during one or more
Performance Periods, as the Administrator, in its sole discretion, shall
establish at the time of such Award and set forth in a Participant’s Award
Agreement.

 

2.39.    “Plan” means this Vertex Energy, Inc. 2020 Equity Incentive Plan, as it
may be amended from time to time.

 

2.40.    “Reporting Person” means a person required to file reports under
Section 16(a) of the Act.

 

2.41.    “Restricted Stock” means an Award under ARTICLE VII of the Plan of
shares of Common Stock that are at the time of the Award subject to restrictions
or limitations as to the Participant’s ability to sell, transfer, pledge or
assign such shares, which restrictions or limitations may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Administrator, in its sole discretion, shall determine at the time of such Award
and set forth in a Participant’s Award Agreement.

 

2.42.    “Restriction Period” means the period commencing on the Grant Date with
respect to such shares of Restricted Stock and ending on such date as the
Administrator, in its sole discretion, shall establish and set forth in a
Participant’s Award Agreement.

 

2.43.    “Retirement” means retirement as determined under procedures
established by the Administrator or in any Award, as set forth in a
Participant’s Award Agreement.

 

2.44.    “Rule 16b-3” means Rule 16b-3 promulgated under the Act or any
successor to Rule 16b-3, as in effect from time to time. Those provisions of the
Plan which make express reference to Rule 16b-3, or which are required in order
for certain option transactions to qualify for exemption under Rule 16b-3, shall
apply only to a Reporting Person.

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

6 of 26

 

2.45.    “Shares” means shares of Common Stock issued in connection with Awards
granted under this Plan, including, where applicable, upon exercise of Stock
Options granted under this Plan.

 

2.46.    “Share Limit” has the meaning given to such term under the definition
of Available Shares, above.

 

2.47.    “Stock Exchange” means any stock exchange or consolidated stock price
reporting system on which prices for the Common Stock are quoted at any given
time, and shall initially mean the Nasdaq Capital Market.

 

2.48.    “Stock Award” means an Award of shares of Common Stock under ARTICLE
VIII of the Plan.

 

2.49.    “Stock Option” means an Award under ARTICLE IV or ARTICLE V of the Plan
of an option to purchase Common Stock. A Stock Option may be either an Incentive
Stock Option or a Nonqualified Stock Option.

 

2.50.    “Ten Percent Stockholder” means an individual who owns (or is deemed to
own pursuant to Section 424(d) of the Code), at the time of grant, stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or any of its Affiliates.

 

2.51.    “Termination of Service” means (i) in the case of an Eligible Employee,
the discontinuance of employment of such Participant with the Company or its
Subsidiaries for any reason other than a transfer to another member of the group
consisting of the Company and its Affiliates and (ii) in the case of a Director
who is not an Employee of the Company or any Affiliate, the date such
Participant ceases to serve as a Director. The determination of whether a
Participant has discontinued service shall be made by the Administrator in its
sole discretion. In determining whether a Termination of Service has occurred,
the Administrator may provide that service as a Consultant or service with a
business enterprise in which the Company has a significant ownership interest
shall be treated as employment with the Company.

 

ARTICLE III.
ADMINISTRATION

 

3.1.      The Plan shall be administered by the Administrator and shall be
administered, to the extent applicable, in accordance with Rule 16b-3. The
Administrator shall have the exclusive right to interpret and construe the Plan,
to select the Eligible Persons who shall receive an Award, and to act in all
matters pertaining to the grant of an Award and the determination and
interpretation of the provisions of the related Award Agreement, including,
without limitation, the determination of the number of shares subject to Stock
Options and the Option Period(s) and Option Price(s) thereof, the number of
shares of Restricted Stock or shares subject to Stock Awards or Performance
Shares subject to an Award, the vesting periods (if any) and the form, terms,
conditions and duration of each Award, and any amendment thereof consistent with
the provisions of the Plan. The Administrator may adopt, establish, amend and
rescind such rules, regulations and procedures as it may deem appropriate for
the proper administration of the Plan, make all other determinations which are,
in the Administrator’s judgment, necessary or desirable for the proper
administration of the Plan, amend the Plan or a Stock Award as provided in
ARTICLE XI, and terminate or suspend the Plan as provided in ARTICLE XI. All
acts, determinations and decisions of the Administrator made or taken pursuant
to the Plan or with respect to any questions arising in connection with the
administration and interpretation of the Plan or any Award Agreement, including
the severability of any and all of the provisions thereof, shall be conclusive,
final and binding upon all persons. On or after the date of grant of an Award
under the Plan, the Administrator may (i) accelerate the date on which any such
Award becomes vested, exercisable or transferable, as the case may be,
(ii) extend the term of any such Award, including, without limitation, extending
the period following a termination of a Participant’s employment during which
any such Award may remain outstanding, or (iii) waive any conditions to the
vesting, exercisability or transferability, as the case may be, of any such
Award; provided, that the Administrator shall not have any such authority to the
extent that the grant of such authority would cause any tax to become due under
Section 409A of the Code.

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

7 of 26

 

3.2.      The Administrator may, to the full extent permitted by and consistent
with Applicable Law and the Company’s Bylaws, and subject to Subparagraph 3.2.1
herein below, delegate any or all of its powers with respect to the
administration of the Plan to the Company’s Compensation Committee or another
Committee of the Company consisting of not fewer than two members of the Board
each of whom shall qualify (at the time of appointment to the Committee and
during all periods of service on the Committee) in all respects as a
Non-Employee Director and as an Outside Director.

 

3.2.1          If administration is delegated to a Committee, the Committee
shall have, in connection with the administration of the Plan, the powers
theretofore possessed by the Administrator as set forth herein, including the
power to delegate to a subcommittee any of the administrative powers the
Committee is authorized to exercise (and references in the Plan to the
Administrator shall thereafter be to the Committee or subcommittee), subject,
however, to such resolutions, not consistent with the provisions of the Plan, as
may be adopted from time to time by the Board.

 

3.2.2          The Board may abolish the Committee at any time and reassume all
powers and authority previously delegated to the Committee.

 

3.2.3          In addition to, and not in limitation of, the right of
Administrator, the full Board of Directors and/or the Company’s Compensation
Committee may from time to time grant Awards to Eligible Persons pursuant to the
terms and conditions of this Plan, subject to the requirements of the Code, Rule
16b-3 under the Act or any other Applicable Law, rule or regulation. In
connection with any such grants, the Board of Directors and/or the Company’s
Compensation Committee shall have all of the power and authority of the
Administrator to determine the Eligible Persons to whom such Awards shall be
granted and the other terms and conditions of such Awards.

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

8 of 26

 

3.3.      Without limiting the provisions of this ARTICLE I, and subject to the
provisions of ARTICLE X, the Administrator is authorized to take such action as
it determines to be necessary or advisable, and fair and equitable to
Participants and to the Company, with respect to an outstanding Award in the
event of a Change of Control as described in ARTICLE X or other similar event.
Such action may include, but shall not be limited to, establishing, amending or
waiving the form, terms, conditions and duration of an Award and the related
Award Agreement, so as to provide for earlier, later, extended or additional
times for exercise or payments, differing methods for calculating payments,
alternate forms and amounts of payment, an accelerated release of restrictions
or other modifications. The Administrator may take such actions pursuant to this
Section 3.3 by adopting rules and regulations of general applicability to all
Participants or to certain categories of Participants, by including, amending or
waiving terms and conditions in an Award and the related Award Agreement, or by
taking action with respect to individual Participants from time to time. In the
event any Award is not evidenced by a written Award Agreement, such Award shall
be governed by the terms of this Plan and the terms and conditions of the grant
of the Award as evidenced by the minutes of the Board (or any authorized
Committee thereof). For the sake of clarity, the failure of the Company to
document an Award by way of a written Award Agreement shall not affect the
validity of such Award.

 

3.4.      Subject to the provisions of Section 3.9 and this Section 3.4, the
maximum aggregate number of shares of Common Stock which may be issued pursuant
to Awards under the Plan shall be the Available Shares. Such shares of Common
Stock shall be made available from authorized and unissued shares of the
Company.

 

3.4.1          For all purposes under the Plan, each Performance Share awarded
shall be counted as one share of Common Stock subject to an Award.

 

3.4.2          If, for any reason, any shares of Common Stock (including shares
of Common Stock subject to Performance Shares) that have been awarded or are
subject to issuance or purchase pursuant to Awards outstanding under the Plan
are not delivered or purchased, or are reacquired by the Company, for any
reason, including but not limited to a forfeiture of Restricted Stock or failure
to earn Performance Shares or the termination, expiration or cancellation of a
Stock Option, or any other termination of an Award without payment being made in
the form of shares of Common Stock (whether or not Restricted Stock), such
shares of Common Stock shall not be charged against the aggregate number of
shares of Common Stock available for Award under the Plan and shall again be
available for Awards under the Plan. In no event, however, may Common Stock that
is surrendered or withheld to pay the exercise price of a Stock Option or to
satisfy tax withholding requirements be available for future grants under the
Plan.

 

3.4.3          For purposes of clarifying the preceding paragraph, shares of
Common Stock covered by Awards shall only be counted as used to the extent they
are actually issued and delivered to a Participant (or such Participant’s
permitted transferees as described in the Plan) pursuant to the Plan. In
addition, shares of Common Stock related to Awards that expire, are forfeited or
cancelled or terminate for any reason without the issuance of shares shall not
be treated as issued pursuant to the Plan.

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

9 of 26

 

3.4.4          The foregoing subsections 3.4.1 and 3.4.2 of this Section 3.4
shall be subject to any limitations provided by the Code or by Rule 16b-3 under
the Act or by any other Applicable Law, rule or regulation.

 

3.5.      Each Award granted under the Plan shall be evidenced by a written
Award Agreement, which shall be subject to and shall incorporate (by reference
or otherwise) the applicable terms and conditions of the Plan and shall include
any other terms and conditions (not inconsistent with the Plan) required by the
Administrator. In the event any Award is not evidenced by a written Award
Agreement, such Award shall be governed by the terms of this Plan and the terms
and conditions of the grant of the Award as evidenced by the minutes of the
Administrator (or any authorized Committee thereof). For the sake of clarity,
the failure of the Company to document an Award by way of a written Award
Agreement shall not affect the validity of such Award.

 

3.6.      In the event the Plan and/or the Common Stock issuable in connection
with Awards hereunder are registered with the Securities Exchange Commission
(the “SEC”) under the Act, no free-trading shares of Common Stock shall be
issuable by the Company under the Plan and pursuant to such registration
statement, (a) except to natural persons (as such term is interpreted by the
SEC); (b) in connection with services associated with the offer or sale of
securities in a capital-raising transaction; or (c) where the services directly
or indirectly promote or maintain a market for the Company’s securities.

 

3.7.      The Administrator may require any Participant acquiring shares of
Common Stock pursuant to any Award under the Plan to represent to and agree with
the Company in writing that such person is acquiring the shares of Common Stock
for investment purposes and without a view to resale or distribution thereof.
Shares of Common Stock issued and delivered under the Plan shall also be subject
to such stop-transfer orders and other restrictions as the Administrator may
deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any Stock Exchange upon which the Common
Stock is then listed and any applicable federal or state laws, and the
Administrator may cause a legend or legends to be placed on the certificate or
certificates representing any such shares to make appropriate reference to any
such restrictions. In making such determination, the Administrator may rely upon
an opinion of counsel for the Company.

 

3.8.      Except as otherwise expressly provided in the Plan or in an Award
Agreement with respect to an Award, no Participant shall have any right as a
stockholder of the Company with respect to any shares of Common Stock subject to
such Participant’s Award except to the extent that, and until, one or more
certificates representing such shares of Common Stock shall have been delivered
to the Participant. No shares shall be required to be issued, and no
certificates shall be required to be delivered, under the Plan unless and until
all of the terms and conditions applicable to such Award shall have, in the sole
discretion of the Administrator, been satisfied in full and any restrictions
shall have lapsed in full, and unless and until all of the requirements of law
and of all regulatory bodies having jurisdiction over the offer and sale, or
issuance and delivery, of the shares shall have been fully complied with.

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

10 of 26

 

3.9.      The total amount of shares with respect to which Awards may be granted
under the Plan and rights of outstanding Awards (both as to the number of shares
subject to the outstanding Awards and the Option Price(s) or other purchase
price(s) of such shares, as applicable) shall be appropriately adjusted for any
increase or decrease in the number of outstanding shares of Common Stock of the
Company resulting from payment of a stock dividend on the Common Stock, a stock
split or subdivision or combination of shares of the Common Stock, or a
reorganization or reclassification of the Common Stock, or any other change in
the structure of shares of the Common Stock. The foregoing adjustments and the
manner of application of the foregoing provisions shall be determined by the
Administrator in its sole discretion. Any such adjustment may provide for the
elimination of any fractional shares which might otherwise become subject to an
Award. All adjustments made as a result of the foregoing in respect of each
Incentive Stock Option shall be made so that such Incentive Stock Option shall
continue to be an Incentive Stock Option, as defined in Section 422 of the Code.

 

3.10.    No director or person acting pursuant to authority delegated by the
Administrator shall be liable for any action or determination under the Plan
made in good faith. The members of the Administrator shall be entitled to
indemnification by the Company in the manner and to the extent set forth in the
Company’s Articles of Incorporation, as amended, Bylaws or as otherwise provided
from time to time regarding indemnification of Directors.

 

3.11.    The Administrator shall be authorized to make adjustments in any
performance based criteria or in the other terms and conditions of outstanding
Awards in recognition of unusual or nonrecurring events affecting the Company
(or any Affiliate, if applicable) or its financial statements or changes in
Applicable Laws, regulations or accounting principles. The Administrator may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award Agreement in the manner and to the extent it shall deem
necessary or desirable to reflect any such adjustment. In the event the Company
(or any Affiliate, if applicable) shall assume outstanding employee benefit
awards or the right or obligation to make future such awards in connection with
the acquisition of another corporation or business entity, the Administrator
may, in its sole discretion, make such adjustments in the terms of outstanding
Awards under the Plan as it shall deem appropriate.

 

3.12.    Subject to the express provisions of the Plan, the Administrator shall
have full power and authority to determine whether, to what extent and under
what circumstances any outstanding Award shall be terminated, canceled,
forfeited or suspended. Notwithstanding the foregoing or any other provision of
the Plan or an Award Agreement, all Awards to any Participant that are subject
to any restriction or have not been earned or exercised in full by the
Participant shall be terminated and canceled if the Participant is terminated
for cause, as determined by the Administrator in its sole discretion.

 

ARTICLE IV.
INCENTIVE STOCK OPTIONS

 

4.1.      The Administrator, in its sole discretion, may from time to time on or
after the Effective Date grant Incentive Stock Options to Eligible Employees,
subject to the provisions of this ARTICLE IV and ARTICLE I and ARTICLE VI and
subject to the following conditions:

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

11 of 26

 

4.1.1          Incentive Stock Options shall be granted only to Eligible
Employees, each of whom may be granted one or more of such Incentive Stock
Options at such time or times determined by the Administrator.

 

4.1.2          The Option Price per share of Common Stock for an Incentive Stock
Option shall be set in the Award Agreement, but shall not be less than (i) one
hundred percent (100%) of the Fair Market Value of the Common Stock at the Grant
Date, or (ii) in the case of an Incentive Stock Option granted to a Ten Percent
Stockholder, one hundred ten percent (110%) of the Fair Market Value of the
Common Stock at the Grant Date.

 

4.1.3          An Incentive Stock Option may be exercised in full or in part
from time to time within ten (10) years from the Grant Date, or such shorter
period as may be specified by the Administrator as the Option Period and set
forth in the Award Agreement; provided, however, that, in the case of an
Incentive Stock Option granted to a Ten Percent Stockholder, such period shall
not exceed five (5) years from the Grant Date; and further, provided that, in
any event, the Incentive Stock Option shall lapse and cease to be exercisable
upon a Termination of Service or within such period following a Termination of
Service as shall have been determined by the Administrator and set forth in the
related Award Agreement; and provided, further, that such period shall not
exceed the period of time ending on the date three (3) months following a
Termination of Service (except as otherwise provided in any employment agreement
approved by the Administrator), unless employment shall have terminated:

 

(i)   as a result of Disability, in which event such period shall not exceed the
period of time ending on the date twelve (12) months following a Termination of
Service; or

 

(ii)   as a result of death, or if death shall have occurred following a
Termination of Service (other than as a result of Disability) and during the
period that the Incentive Stock Option was still exercisable, in which event
such period may not exceed the period of time ending on the earlier of the date
twelve (12) months after the date of death;

 

(iii) and provided, further, that such period following a Termination of Service
or death shall in no event extend beyond the original Option Period of the
Incentive Stock Option.

 

4.1.4          The aggregate Fair Market Value of the shares of Common Stock
with respect to which any Incentive Stock Options (whether under this Plan or
any other plan established by the Company) are first exercisable during any
calendar year by any Eligible Employee shall not exceed one hundred thousand
dollars ($100,000), determined based on the Fair Market Value(s) of such shares
as of their respective Grant Dates; provided, however, that to the extent
permitted under Section 422 of the Code, if the aggregate Fair Market Values of
the shares of Common Stock with respect to which Stock Options intended to be
Incentive Stock Options are first exercisable by any Eligible Employee during
any calendar year (whether such Stock Options are granted under this Plan or any
other plan established by the Company) exceed one hundred thousand dollars
($100,000), the Stock Options or portions thereof which exceed such limit
(according to the order in which they were granted) shall be treated as
Nonqualified Stock Options.

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

12 of 26

 

4.1.5         No Incentive Stock Options may be granted more than ten (10) years
from the Adoption Date.

 

4.1.6         The Award Agreement for each Incentive Stock Option shall provide
that the Participant shall notify the Company if such Participant sells or
otherwise transfers any shares of Common Stock acquired upon exercise of the
Incentive Stock Option within two (2) years of the Grant Date of such Incentive
Stock Option or within one (1) year of the date such shares were acquired upon
the exercise of such Incentive Stock Option.

 

4.2.      Subject to the limitations of Section 3.4, the maximum aggregate
number of shares of Common Stock subject to Incentive Stock Option Awards shall
be the maximum aggregate number of shares available for Awards under the Plan.

 

4.3.      The Administrator may provide for any other terms and conditions which
it determines should be imposed for an Incentive Stock Option to qualify under
Section 422 of the Code, as well as any other terms and conditions not
inconsistent with this ARTICLE IV or ARTICLE I or ARTICLE VI, as determined in
its sole discretion and set forth in the Award Agreement for such Incentive
Stock Option.

 

4.4.      Each provision of this ARTICLE IV and of each Incentive Stock Option
granted hereunder shall be construed in accordance with the provisions of
Section 422 of the Code, and any provision hereof that cannot be so construed
shall be disregarded.

 

ARTICLE V.
NONQUALIFIED STOCK OPTIONS

 

5.1.      The Administrator, in its sole discretion, may from time to time on or
after the Effective Date grant Nonqualified Stock Options to Eligible Persons,
subject to the provisions of this ARTICLE V and ARTICLE I or ARTICLE VI and
subject to the following conditions:

 

5.1.1         Nonqualified Stock Options may be granted to any Eligible Person,
each of whom may be granted one or more of such Nonqualified Stock Options, at
such time or times determined by the Administrator.

 

5.1.2         The Option Price per share of Common Stock for a Nonqualified
Stock Option shall be set in the Award Agreement and may be less than one
hundred percent (100%) of the Fair Market Value of the Common Stock at the Grant
Date; provided, however, that the exercise price of each Nonqualified Stock
Option granted under the Plan shall in no event be less than the par value per
share of the Company’s Common Stock.

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

13 of 26

 

5.1.3          A Nonqualified Stock Option may be exercised in full or in part
from time to time within the Option Period specified by the Administrator and
set forth in the Award Agreement; provided, however, that, in any event, the
Nonqualified Stock Option shall lapse and cease to be exercisable upon a
Termination of Service or within such period following a Termination of Service
as shall have been determined by the Administrator and set forth in the related
Award Agreement.

 

5.2.      The Administrator may provide for any other terms and conditions for a
Nonqualified Stock Option not inconsistent with this ARTICLE V or ARTICLE I or
ARTICLE VI, as determined in its sole discretion and set forth in the Award
Agreement for such Nonqualified Stock Option.

 

ARTICLE VI.
INCIDENTS OF STOCK OPTIONS

 

6.1.      Each Stock Option shall be granted subject to such terms and
conditions, if any, not inconsistent with this Plan, as shall be determined by
the Administrator and set forth in the related Award Agreement, including any
provisions as to continued employment as consideration for the grant or exercise
of such Stock Option and any provisions which may be advisable to comply with
Applicable Laws, regulations or rulings of any governmental authority.

 

6.2.      Except as hereinafter described, a Stock Option shall not be
transferable by the Participant other than by will or by the laws of descent and
distribution, and shall be exercisable during the lifetime of the Participant
only by the Participant or the Participant’s guardian or legal representative.
In the event of the death of a Participant, any unexercised Stock Options may be
exercised to the extent otherwise provided herein or in such Participant’s Award
Agreement by the executor or personal representative of such Participant’s
estate or by any person who acquired the right to exercise such Stock Options by
bequest under the Participant’s will or by inheritance. The Administrator, in
its sole discretion, may at any time permit a Participant to transfer a
Nonqualified Stock Option for no consideration to or for the benefit of one or
more members of the Participant’s Immediate Family (including, without
limitation, to a trust for the benefit of the Participant and/or one or more
members of such Participant’s Immediate Family or a corporation, partnership or
limited liability company established and controlled by the Participant and/or
one or more members of such Participant’s Immediate Family), subject to such
limits as the Administrator may establish. The transferee of such Nonqualified
Stock Option shall remain subject to all terms and conditions applicable to such
Nonqualified Stock Option prior to such transfer. The foregoing right to
transfer the Nonqualified Stock Option, if granted by the Administrator shall
apply to the right to consent to amendments to the Award Agreement.

 

6.3.      Shares of Common Stock purchased upon exercise of a Stock Option shall
be paid for in such amounts, at such times and upon such terms as shall be
determined by the Administrator, subject to limitations set forth in the Stock
Option Award Agreement. The Administrator may, in its sole discretion, permit
the exercise of a Stock Option by payment in cash or by tendering shares of
Common Stock (either by actual delivery of such shares or by attestation), or
any combination thereof, as determined by the Administrator. In the sole
discretion of the Administrator, payment in shares of Common Stock also may be
made with shares received upon the exercise or partial exercise of the Stock
Option, whether or not involving a series of exercises or partial exercises and
whether or not share certificates for such shares surrendered have been
delivered to the Participant. The Administrator also may, in its sole
discretion, permit the payment of the exercise price of a Stock Option by the
voluntary surrender of all or a portion of the Stock Option. Shares of Common
Stock previously held by the Participant and surrendered in payment of the
Option Price of a Stock Option shall be valued for such purpose at the Fair
Market Value thereof on the date the Stock Option is exercised.

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

14 of 26

 

6.4.      The holder of a Stock Option shall have no rights as a stockholder
with respect to any shares covered by the Stock Option (including, without
limitation, any voting rights, the right to inspect or receive the Company’s
balance sheets or financial statements or any rights to receive dividends or
non-cash distributions with respect to such shares) until such time as the
holder has exercised the Stock Option and then only with respect to the number
of shares which are the subject of the exercise. No adjustment shall be made for
dividends or other rights for which the record date is prior to the date such
stock certificate is issued.

 

6.5.      The Administrator may permit the voluntary surrender of all or a
portion of any Stock Option granted under the Plan to be conditioned upon the
granting to the Participant of a new Stock Option for the same or a different
number of shares of Common Stock as the Stock Option surrendered, or may require
such voluntary surrender as a condition precedent to a grant of a new Stock
Option to such Participant. Subject to the provisions of the Plan, such new
Stock Option shall be exercisable at such Option Price, during such Option
Period and on such other terms and conditions as are specified by the
Administrator at the time the new Stock Option is granted. Upon surrender, the
Stock Options surrendered shall be canceled and the shares of Common Stock
previously subject to them shall be available for the grant of other Stock
Options.

 

6.6.      The Administrator may at any time offer to purchase a Participant’s
outstanding Stock Option for a payment equal to the value of such Stock Option
payable in cash, shares of Common Stock or Restricted Stock or other property
upon surrender of the Participant’s Stock Option, based on such terms and
conditions as the Administrator shall establish and communicate to the
Participant at the time that such offer is made.

 

6.7.      The Administrator shall have the discretion, exercisable either at the
time the Award is granted or at the time the Participant discontinues
employment, to establish as a provision applicable to the exercise of one or
more Stock Options that, during a limited period of exercisability following a
Termination of Service, the Stock Option may be exercised not only with respect
to the number of shares of Common Stock for which it is exercisable at the time
of the Termination of Service but also with respect to one or more subsequent
installments for which the Stock Option would have become exercisable had the
Termination of Service not occurred.

 

6.8.      Notwithstanding anything to the contrary herein, the Company may
reprice any Stock Option without the approval of the stockholders of the
Company. For this purpose, “reprice” means (i) any of the following or any other
action that has the same effect: (A) lowering the exercise price of a Stock
Option after it is granted, (B) any other action that is treated as a repricing
under U.S. generally accepted accounting principles (“GAAP”), or (C) cancelling
a Stock Option at a time when its exercise price exceeds the Fair Market Value
of the underlying Common Stock, in exchange for another Stock Option, restricted
stock or other equity, unless the cancellation and exchange occurs in connection
with a merger, acquisition, spin-off or other similar corporate transaction; and
(ii) any other action that is considered to be a repricing under formal or
informal guidance issued by exchange or market on which the Company’s Common
Stock then trades or is quoted.

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

15 of 26

 

6.9.      In addition to, and without limiting the above Section 6.8, the
Administrator may permit the voluntary surrender of all or a portion of any
Stock Option granted under the Plan to be conditioned upon the granting to the
Participant of a new Stock Option for the same or a different number of shares
of Common Stock as the Stock Option surrendered, or may require such voluntary
surrender as a condition precedent to a grant of a new Stock Option to such
Participant. Subject to the provisions of the Plan, such new Stock Option shall
be exercisable at such Option Price, during such Option Period and on such other
terms and conditions as are specified by the Administrator at the time the new
Stock Option is granted. Upon surrender, the Stock Options surrendered shall be
canceled and the shares of Common Stock previously subject to them shall be
available for the grant of other Stock Options.

 

ARTICLE VII.
RESTRICTED STOCK

 

7.1.      The Administrator, in its sole discretion, may from time to time on or
after the Effective Date award shares of Restricted Stock to Eligible Persons as
a reward for past service and an incentive for the performance of future
services that will contribute materially to the successful operation of the
Company and its Affiliates, subject to the terms and conditions set forth in
this ARTICLE VII.

 

7.2.      The Administrator shall determine the terms and conditions of any
Award of Restricted Stock, which shall be set forth in the related Award
Agreement, including without limitation:

 

7.2.1         the purchase price, if any, to be paid for such Restricted Stock,
which may be zero, subject to such minimum consideration as may be required by
Applicable Law;

 

7.2.2         the duration of the Restriction Period or Restriction Periods with
respect to such Restricted Stock and whether any events may accelerate or delay
the end of such Restriction Period(s);

 

7.2.3         the circumstances upon which the restrictions or limitations shall
lapse, and whether such restrictions or limitations shall lapse as to all shares
of Restricted Stock at the end of the Restriction Period or as to a portion of
the shares of Restricted Stock in installments during the Restriction Period by
means of one or more vesting schedules;

 

7.2.4         whether such Restricted Stock is subject to repurchase by the
Company or to a right of first refusal at a predetermined price or if the
Restricted Stock may be forfeited entirely under certain conditions;

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

16 of 26

 

7.2.5          whether any performance goals may apply to a Restriction Period
to shorten or lengthen such period; and

 

7.2.6          whether dividends and other distributions with respect to such
Restricted Stock are to be paid currently to the Participant or withheld by the
Company for the account of the Participant.

 

7.3.     Awards of Restricted Stock must be accepted within a period of thirty
(30) days after the Grant Date (or such shorter or longer period as the
Administrator may specify at such time) by executing an Award Agreement with
respect to such Restricted Stock and tendering the purchase price, if any. A
prospective recipient of an Award of Restricted Stock shall not have any rights
with respect to such Award, unless such recipient has executed an Award
Agreement with respect to such Restricted Stock, has delivered a fully executed
copy thereof to the Administrator and has otherwise complied with the applicable
terms and conditions of such Award.

 

7.4.     In the sole discretion of the Administrator and as set forth in the
Award Agreement for an Award of Restricted Stock, all shares of Restricted Stock
held by a Participant and still subject to restrictions shall be forfeited by
the Participant upon the Participant’s Termination of Service and shall be
reacquired, canceled and retired by the Company. Notwithstanding the foregoing,
unless otherwise provided in an Award Agreement with respect to an Award of
Restricted Stock, in the event of the death, Disability or Retirement of a
Participant during the Restriction Period, or in other cases of special
circumstances (including hardship or other special circumstances of a
Participant whose employment is involuntarily terminated), the Administrator may
elect to waive in whole or in part any remaining restrictions with respect to
all or any part of such Participant’s Restricted Stock, if it finds that a
waiver would be appropriate.

 

7.5.     Except as otherwise provided in this ARTICLE VII, no shares of
Restricted Stock received by a Participant shall be sold, exchanged,
transferred, pledged, hypothecated or otherwise disposed of during the
Restriction Period.

 

7.6.     Upon an Award of Restricted Stock to a Participant, a certificate or
certificates representing the shares of such Restricted Stock will be issued to
and registered in the name of the Participant. Unless otherwise determined by
the Administrator, such certificate or certificates will be held in custody by
the Company until (i) the Restriction Period expires and the restrictions or
limitations lapse, in which case one or more certificates representing such
shares of Restricted Stock that do not bear a restrictive legend (other than any
legend as required under applicable federal or state securities laws) shall be
delivered to the Participant, or (ii) a prior forfeiture by the Participant of
the shares of Restricted Stock subject to such Restriction Period, in which case
the Company shall cause such certificate or certificates to be canceled and the
shares represented thereby to be retired, all as set forth in the Participant’s
Award Agreement. It shall be a condition of an Award of Restricted Stock that
the Participant deliver to the Company a stock power endorsed in blank relating
to the shares of Restricted Stock to be held in custody by the Company.

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

17 of 26

 

7.7.      Except as provided in this ARTICLE VII or in the related Award
Agreement, a Participant receiving an Award of shares of Restricted Stock Award
shall have, with respect to such shares, all rights of a stockholder of the
Company, including the right to vote the shares and the right to receive any
distributions, unless and until such shares are otherwise forfeited by such
Participant; provided, however, the Administrator may require that any cash
dividends with respect to such shares of Restricted Stock be automatically
reinvested in additional shares of Restricted Stock subject to the same
restrictions as the underlying Award, or may require that cash dividends and
other distributions on Restricted Stock be withheld by the Company or its
Affiliates for the account of the Participant. The Administrator shall determine
whether interest shall be paid on amounts withheld, the rate of any such
interest, and the other terms applicable to such withheld amounts.

 

ARTICLE VIII.
STOCK AWARDS

 

8.1.      The Administrator, in its sole discretion, may from time to time on or
after the Effective Date grant Stock Awards to Eligible Persons in payment of
compensation that has been earned or as compensation to be earned, including
without limitation compensation awarded or earned concurrently with or prior to
the grant of the Stock Award, subject to the terms and conditions set forth in
this ARTICLE VIII.

 

8.2.      For the purposes of this Plan, in determining the value of a Stock
Award, all shares of Common Stock subject to such Stock Award shall be set in
the Award Agreement and may be less than one hundred percent (100%) of the Fair
Market Value of the Common Stock at the Grant Date.

 

8.3.      Unless otherwise determined by the Administrator and set forth in the
related Award Agreement, shares of Common Stock subject to a Stock Award will be
issued, and one or more certificates representing such shares will be delivered,
to the Participant as soon as practicable following the Grant Date of such Stock
Award. Upon the issuance of such shares and the delivery of one or more
certificates representing such shares to the Participant, such Participant shall
be and become a stockholder of the Company fully entitled to receive dividends,
to vote and to exercise all other rights of a stockholder of the Company.
Notwithstanding any other provision of this Plan, unless the Administrator
expressly provides otherwise with respect to a Stock Award, as set forth in the
related Award Agreement, no Stock Award shall be deemed to be an outstanding
Award for purposes of the Plan.

 

ARTICLE IX.
PERFORMANCE SHARES

 

9.1.      The Administrator, in its sole discretion, may from time to time on or
after the Effective Date award Performance Shares to Eligible Persons as an
incentive for the performance of future services that will contribute materially
to the successful operation of the Company and its Affiliates, subject to the
terms and conditions set forth in this ARTICLE IX.

 

9.2.      The Administrator shall determine the terms and conditions of any
Award of Performance Shares, which shall be set forth in the related Award
Agreement, including without limitation:

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

18 of 26

 

9.2.1          the purchase price, if any, to be paid for such Performance
Shares, which may be zero, subject to such minimum consideration as may be
required by Applicable Law;

 

9.2.2          the performance period (the “Performance Period”) and/or
performance objectives (the “Performance Objectives”) applicable to such Awards;

 

9.2.3          the number of Performance Shares that shall be paid to the
Participant if the applicable Performance Objectives are exceeded or met in
whole or in part; and

 

9.2.4          the form of settlement of a Performance Share.

 

9.3.      At any date, each Performance Share shall have a value equal to the
Fair Market Value of a share of Common Stock.

 

9.4.      Performance Periods may overlap, and Participants may participate
simultaneously with respect to Performance Shares for which different
Performance Periods are prescribed.

 

9.5.      Performance Objectives may vary from Participant to Participant and
between Awards and shall be based upon such performance criteria or combination
of factors as the Administrator may deem appropriate, including, but not limited
to, minimum earnings per share or return on equity. If during the course of a
Performance Period there shall occur significant events which the Administrator
expects to have a substantial effect on the applicable Performance Objectives
during such period, the Administrator may revise such Performance Objectives.

 

9.6.      In the sole discretion of the Administrator and as set forth in the
Award Agreement for an Award of Performance Shares, all Performance Shares held
by a Participant and not earned shall be forfeited by the Participant upon the
Participant’s Termination of Service. Notwithstanding the foregoing, unless
otherwise provided in an Award Agreement with respect to an Award of Performance
Shares, in the event of the death, Disability or Retirement of a Participant
during the applicable Performance Period, or in other cases of special
circumstances (including hardship or other special circumstances of a
Participant whose employment is involuntarily terminated), the Administrator may
determine to make a payment in settlement of such Performance Shares at the end
of the Performance Period, based upon the extent to which the Performance
Objectives were satisfied at the end of such period and pro-rated for the
portion of the Performance Period during which the Participant was employed by
the Company or an Affiliate; provided, however, that the Administrator may
provide for an earlier payment in settlement of such Performance Shares in such
amount and under such terms and conditions as the Administrator deems
appropriate or desirable.

 

9.7.      The settlement of a Performance Share shall be made in cash, whole
shares of Common Stock or a combination thereof and shall be made as soon as
practicable after the end of the applicable Performance Period. Notwithstanding
the foregoing, the Administrator in its sole discretion may allow a Participant
to defer payment in settlement of Performance Shares on terms and conditions
approved by the Administrator and set forth in the related Award Agreement
entered into in advance of the time of receipt or constructive receipt of
payment by the Participant.

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

19 of 26

 

9.8.      Performance Shares shall not be transferable by the Participant. The
Administrator shall have the authority to place additional restrictions on the
Performance Shares including, but not limited to, restrictions on transfer of
any shares of Common Stock that are delivered to a Participant in settlement of
any Performance Shares.

ARTICLE X.
CHANGES OF CONTROL OR OTHER FUNDAMENTAL CHANGES

 

10.1.    Upon the occurrence of a Change of Control and unless otherwise
provided in the Award Agreement with respect to a particular Award:

 

10.1.1        all outstanding Stock Options shall become immediately exercisable
in full, subject to any appropriate adjustments in the number of shares subject
to the Stock Option and the Option Price, and shall remain exercisable for the
remaining Option Period, regardless of any provision in the related Award
Agreement limiting the exercisability of such Stock Option or any portion
thereof for any length of time;

 

10.1.2        all outstanding Performance Shares with respect to which the
applicable Performance Period has not been completed shall be paid out as soon
as practicable as follows:

 

(i)   all Performance Objectives applicable to the Award of Performance Shares
shall be deemed to have been satisfied to the extent necessary to earn one
hundred percent (100%) of the Performance Shares covered by the Award;

 

(ii)  the applicable Performance Period shall be deemed to have been completed
upon occurrence of the Change of Control;

 

(iii)  the payment to the Participant in settlement of the Performance Shares
shall be the amount determined by the Administrator, in its sole discretion, or
in the manner stated in the Award Agreement, as multiplied by a fraction, the
numerator of which is the number of full calendar months of the applicable
Performance Period that have elapsed prior to occurrence of the Change of
Control, and the denominator of which is the total number of months in the
original Performance Period; and

 

(iv) upon the making of any such payment, the Award Agreement as to which it
relates shall be deemed terminated and of no further force and effect; and

 

10.1.3        all outstanding shares of Restricted Stock with respect to which
the restrictions have not lapsed shall be deemed vested, and all such
restrictions shall be deemed lapsed and the Restriction Period ended.

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

20 of 26

 

10.2.    Anything contained herein to the contrary notwithstanding, upon the
dissolution or liquidation of the Company, each Award granted under the Plan and
then outstanding shall terminate; provided, however, that following the adoption
of a plan of dissolution or liquidation, and in any event prior to the effective
date of such dissolution or liquidation, each such outstanding Award granted
hereunder shall be exercisable in full and all restrictions shall lapse, to the
extent set forth in Section 10.1.1, 10.1.2 and 10.1.3 above.

 

10.3.    After the merger of one or more corporations into the Company or any
Affiliate, any merger of the Company into another corporation, any consolidation
of the Company or any Affiliate of the Company and one or more corporations, or
any other corporate reorganization of any form involving the Company as a party
thereto and involving any exchange, conversion, adjustment or other modification
of the outstanding shares of the Common Stock, each Participant shall, at no
additional cost, be entitled, upon any exercise of such Participant’s Stock
Option, to receive, in lieu of the number of shares as to which such Stock
Option shall then be so exercised, the number and class of shares of stock or
other securities or such other property to which such Participant would have
been entitled to pursuant to the terms of the agreement of merger or
consolidation or reorganization, if at the time of such merger or consolidation
or reorganization, such Participant had been a holder of record of a number of
shares of Common Stock equal to the number of shares as to which such Stock
Option shall then be so exercised. Comparable rights shall accrue to each
Participant in the event of successive mergers, consolidations or
reorganizations of the character described above. The Administrator may, in its
sole discretion, provide for similar adjustments upon the occurrence of such
events with regard to other outstanding Awards under this Plan. The foregoing
adjustments and the manner of application of the foregoing provisions shall be
determined by the Administrator in its sole discretion. Any such adjustment may
provide for the elimination of any fractional shares which might otherwise
become subject to an Award. All adjustments made as the result of the foregoing
in respect of each Incentive Stock Option shall be made so that such Incentive
Stock Option shall continue to be an Incentive Stock Option, as defined in
Section 422 of the Code.

 

ARTICLE XI.
AMENDMENT AND TERMINATION

 

11.1.    Subject to the provisions of Section 11.2, the Board of Directors at
any time and from time to time may amend or terminate the Plan as may be
necessary or desirable to implement or discontinue the Plan or any provision
hereof, to the extent required by the Act or the Code, or rules and regulations
of the Stock Exchange and/or such other securities exchanges, if any, which the
Company’s Common Stock is then subject to, however, no amendment, without
approval by the Company’s stockholders, shall:

 

11.1.1        materially alter the group of persons eligible to participate in
the Plan;

 

11.1.2        except as provided in Section 3.4, change the maximum aggregate
number of shares of Common Stock that are available for Awards under the Plan;
or

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

21 of 26

 

11.1.3        alter the class of individuals eligible to receive an Incentive
Stock Option or increase the limit on Incentive Stock Options set forth in
Section 4.1.4 or the value of shares of Common Stock for which an Eligible
Employee may be granted an Incentive Stock Option.

 

11.2.    No amendment to or discontinuance of the Plan or any provision hereof
by the Board of Directors or the stockholders of the Company shall, without the
written consent of the Participant, adversely affect (in the sole discretion of
the Administrator) any Award theretofore granted to such Participant under this
Plan; provided, however, that the Administrator retains the right and power to:

 

11.2.1        annul any Award if the Participant is terminated for cause as
determined by the Administrator; and

 

11.2.2        convert any outstanding Incentive Stock Option to a Nonqualified
Stock Option.

 

11.3.    If a Change of Control has occurred, no amendment or termination shall
impair the rights of any person with respect to an outstanding Award as provided
in ARTICLE X.

 

ARTICLE XII.
SECURITIES MATTERS AND REGULATIONS

 

12.1.    Notwithstanding anything herein to the contrary, the obligation of the
Company to sell or deliver Shares with respect to any Award granted under the
Plan shall be subject to all Applicable Laws, rules and regulations, including
all applicable federal and state securities laws, and the obtaining of all such
approvals by governmental agencies as may be deemed necessary or appropriate by
the Administrator. The Administrator may require, as a condition of the issuance
and delivery of certificates evidencing shares of Common Stock pursuant to the
terms hereof, that the recipient of such shares make such agreements and
representations, and that such certificates bear such legends, as the
Administrator, in its sole discretion, deems necessary or advisable.

 

12.2.    Each Award is subject to the requirement that, if at any time the
Administrator determines that the listing, registration or qualification of
Shares is required by any securities exchange or under any state or federal law,
or the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the grant of an Award or the
issuance of Shares, no such Award shall be granted or payment made or Shares
issued, in whole or in part, unless listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions not
acceptable to the Administrator.

 

12.3.    In the event that the disposition of Shares acquired pursuant to the
Plan is not covered by a then current registration statement under the
Securities Act and is not otherwise exempt from such registration, such Shares
shall be restricted against transfer to the extent required by the Securities
Act or regulations thereunder, and the Administrator may require a Participant
receiving Common Stock pursuant to the Plan, as a condition precedent to receipt
of such Common Stock, to represent to the Company in writing that the Common
Stock acquired by such Participant is acquired for investment only and not with
a view to distribution.

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

22 of 26

 

ARTICLE XIII.
SECTION 409A OF THE CODE

 

13.1.    Unless otherwise expressly provided for in an Award Agreement, the Plan
and each Award Agreement will be interpreted to the greatest extent possible in
a manner that makes the Plan and the Awards granted hereunder exempt from
Section 409A of the Code, and, to the extent not so exempt, in compliance with
Section 409A of the Code. If the Administrator determines that any Award granted
hereunder is not exempt from and is therefore subject to Section 409A of the
Code, the Award Agreement evidencing such Award will incorporate the terms and
conditions necessary to avoid the consequences specified in Section
409A(a)(1) of the Code, and to the extent an Award Agreement is silent on terms
necessary for compliance, such terms are hereby incorporated by reference into
the Award Agreement. Notwithstanding anything to the contrary in this Plan (and
unless the Award Agreement specifically provides otherwise), if the Shares are
publicly traded, and if a Participant holding an Award that constitutes
“deferred compensation“ under Section 409A of the Code is a “specified employee”
for purposes of Section 409A of the Code, no distribution or payment of any
amount that is due because of a “separation from service” (as defined in Section
409A of the Code without regard to alternative definitions thereunder) will be
issued or paid before the date that is six months following the date of such
Participant’s “separation from service” (as defined in Section 409A of the Code
without regard to alternative definitions thereunder) or, if earlier, the date
of the Participant’s death, unless such distribution or payment can be made in a
manner that complies with Section 409A of the Code, and any amounts so deferred
will be paid in a lump sum on the day after such six month period elapses, with
the balance paid thereafter on the original schedule.

 

13.2.    With respect to any Award that constitutes nonqualified deferred
compensation within the meaning of Section 409A of the Code, termination of a
Participant’s Continuous Service Status shall mean a separation from service
within the meaning of Section 409A of the Code, unless the Participant was an
Employee immediately prior to such termination and is then contemporaneously
retained as a Consultant pursuant to a written agreement and such agreement
provides otherwise. The Continuous Service Status of a Participant shall be
deemed to have terminated for all purposes of the Plan if such person is
employed by or provides services to Subsidiary and such Subsidiary ceases to be
a Subsidiary, unless the Administrator determines otherwise. To the extent
permitted by Section 409A of the Code, a Participant who ceases to be an
Employee of the Company but continues, or simultaneously commences, services as
a Director of the Company shall be deemed to have had a termination of
Continuous Service Status for purposes of the Plan.

 

ARTICLE XIV.
MISCELLANEOUS PROVISIONS

 

14.1.    Nothing in the Plan or any Award granted hereunder shall confer upon
any Participant any right to continue in the employ of the Company or its
Affiliates or to serve as a Director or shall interfere in any way with the
right of the Company or its Affiliates or the stockholders of the Company, as
applicable, to terminate the employment of a Participant or to release or remove
a Director at any time. Unless specifically provided otherwise, no Award granted
under the Plan shall be deemed salary or compensation for the purpose of
computing benefits under any employee benefit plan or other arrangement of the
Company or its Affiliates for the benefit of their respective employees unless
the Company shall determine otherwise. No Participant shall have any claim to an
Award until it is actually granted under the Plan and an Award Agreement has
been executed and delivered to the Company. To the extent that any person
acquires a right to receive payments from the Company under the Plan, such right
shall, except as otherwise provided by the Administrator, be no greater than the
right of an unsecured general creditor of the Company. All payments to be made
hereunder shall be paid from the general funds of the Company, and no special or
separate fund shall be established and no segregation of assets shall be made to
assure payment of such amounts, except as provided in ARTICLE VII with respect
to Restricted Stock and except as otherwise provided by the Administrator.

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

23 of 26

 

14.2.    The Plan and the grant of Awards shall be subject to all applicable
federal and state laws, rules, and regulations and to such approvals by any
government or regulatory agency as may be required. Any provision herein
relating to compliance with Rule 16b-3 under the Act shall not be applicable
with respect to participation in the Plan by Participants who are not subject to
Section 16 of the Act.

 

14.3.    The terms of the Plan shall be binding upon the Company, its successors
and assigns.

 

14.4.    Neither a Stock Option nor any other type of equity-based compensation
provided for hereunder shall be transferable except as provided for in Section
6.2. In addition to the transfer restrictions otherwise contained herein,
additional transfer restrictions shall apply to the extent required by federal
or state securities laws. If any Participant makes such a transfer in violation
hereof, any obligation hereunder of the Company to such Participant shall
terminate immediately.

 

14.5.    This Plan and all actions taken hereunder shall be governed by the laws
of the State of Nevada.

 

14.6.    Each Participant exercising an Award hereunder agrees to give the
Administrator prompt written notice of any election made by such Participant
under Section 83(b) of the Code, or any similar provision thereof, as
applicable.

 

14.7.    If any provision of this Plan or an Award Agreement is or becomes or is
deemed invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or any Award Agreement under any law deemed applicable by
the Administrator, such provision shall be construed or deemed amended to
conform to Applicable Laws, or if it cannot be construed or deemed amended
without, in the determination of the Administrator, materially altering the
intent of the Plan or the Award Agreement, it shall be stricken, and the
remainder of the Plan or the Award Agreement shall remain in full force and
effect.

 

14.8.    The grant of an Award pursuant to this Plan shall not affect in any way
the right or power of the Company or any of its Affiliates to make adjustments,
reclassification, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or to dissolve, liquidate or sell, or to
transfer all or part of its business or assets.

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

24 of 26

 

14.9.    The Plan is not subject to the provisions of ERISA or qualified under
Section 401(a) of the Code.

 

14.10.  If a Participant is required to pay to the Company an amount with
respect to income and employment tax withholding obligations in connection with
(i) the exercise of a Nonqualified Stock Option, (ii) certain dispositions of
Common Stock acquired upon the exercise of an Incentive Stock Option, or
(iii) the receipt of Common Stock pursuant to any other Award, then the issuance
of Common Stock to such Participant shall not be made (or the transfer of shares
by such Participant shall not be required to be effected, as applicable) unless
such withholding tax or other withholding liabilities shall have been satisfied
in a manner acceptable to the Company. To the extent provided by the terms of an
Award Agreement, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of Common Stock
under an Award by any of the following means (in addition to the Company’s right
to withhold from any compensation paid to the Participant by the Company) or by
a combination of such means: (i) tendering a cash payment; (ii) authorizing the
Company to withhold shares of Common Stock from the shares of Common Stock
otherwise issuable to the Participant as a result of the exercise or acquisition
of Common Stock under the Award, provided, however, that no shares of Common
Stock are withheld with a value exceeding the minimum amount of tax required to
be withheld by law; or (iii) delivering to the Company owned and unencumbered
shares of Common Stock.

 

14.11.  Compliance with other laws.

 

14.11.1      For Reporting Persons:

 

(i)              the Plan is intended to satisfy the provisions of Rule 16b-3;

 

(ii)             all transactions involving Participants who are subject to
Section 16(b) of the Act are subject to the provisions of Rule 16b-3 regardless
of whether they are set forth in the Plan; and

 

(iii)            any provision of the Plan that conflicts with Rule 16b-3 does
not apply to the extent of the conflict.

 

14.11.2      If any provision of the Plan, any Award, or Award Agreement
conflicts with the requirements of Code Section 162(m) or 422 for Awards subject
to these requirements, then that provision does not apply to the extent of the
conflict.

 

14.11.3      Notwithstanding any other provision of the Plan, if, for an
Employee of a parent company, the conversion of an Incentive Stock Option to a
Nonqualified Stock Option or the treatment of an Incentive Stock Option as a
Nonqualified Stock Option would not satisfy the requirements of Code Section
409A or an exemption thereto, as determined by the Administrator in its
exclusive discretion, then the Incentive Stock Option shall terminate on the
date that it would no longer qualify as an Incentive Stock Option as determined
by the Administrator in its exclusive discretion.

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

25 of 26

 

 

14.12.  In addition to the remedies of the Company elsewhere provided for
herein, failure by a Participant to comply with any of the terms and conditions
of the Plan or any Award Agreement, unless such failure is remedied by such
Participant within ten days after having been notified of such failure by the
Administrator, shall be grounds for the cancellation and forfeiture of such
Award, in whole or in part, as the Administrator, in its sole discretion, may
determine.

 

14.13.  Any reference in the Plan to a written document includes any document
delivered electronically or posted on the Company’s intranet.

 

14.14.  The headings and captions in the Plan are inserted as a matter of
convenience for organizational purposes, and do not construe, define, extend,
interpret, or limit any provision of the Plan.

 

14.15.  Whenever the context may require, any pronoun includes the corresponding
masculine, feminine, or neuter form, and the singular includes the plural and
vice versa.

 

14.16.  Any reference in the Plan to a statutory or regulatory provision
includes corresponding successor provisions.

 

14.17.  The proceeds from the sale of shares pursuant to Awards granted under
the Plan shall constitute general funds of the Company.

 

14.18.  A Participant’s electronic signature of an Award Agreement shall have
the same validity and effect as a signature affixed by hand.

 

14.19.  Notwithstanding anything in the Plan or in any Award Agreement to the
contrary, the Company will be entitled to the extent permitted or required by
Applicable Law, Company policy and/or the requirements of a Stock Exchange on
which the Shares are listed for trading, in each case, as in effect from time to
time, to recoup compensation of whatever kind paid by the Company at any time to
a Participant under this Plan. No such recoupment of compensation will be an
event giving rise to a right to resign for “good reason“ or “constructive
termination” (or similar term) under any agreement between any Participant and
the Company.

 

14.20.  Corporate action constituting a grant by the Company of an Award to any
Participant shall be deemed completed as of the date of such corporate action,
unless otherwise determined by the Administrator, regardless of when the
instrument, certificate, or letter evidencing the Award is communicated to, or
actually received or accepted by, the Participant. In the event that the
corporate records (e.g., Board consents, resolutions or minutes) documenting the
corporate action constituting the grant contain terms (e.g., exercise price,
vesting schedule or number of Shares) that are inconsistent with those in the
Award Agreement or related grant documents as a result of a clerical error in
the preparation of the Award Agreement or related grant documentation, the
corporate records will control, and the Participant will have no legally binding
right to the incorrect term in the Award Agreement or related grant
documentation.

 

14.21.  Nothing contained in the Plan or in any Award agreement executed
pursuant hereto shall be deemed to confer upon any individual or entity to whom
an Award is or may be granted hereunder any right to remain in the employ or
service of the Company or a parent or subsidiary of the Company or any
entitlement to any remuneration or other benefit pursuant to any consulting or
advisory arrangement.

 

Approved by stockholders on June 17, 2020.

 

 

2020 Equity Incentive Plan
Vertex Energy, Inc.

 

26 of 26

 

 

